Citation Nr: 1512874	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-12 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for residual scars of first and second degree burns to the right leg, right thigh, and right arm.

2.  Entitlement to an initial compensable rating for residual scars of first and second degree burns to the right side of the face.

3.  Entitlement to service connection for a back condition (claimed as multiple herniated discs)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1982 to September 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for an acquired psychiatric disorder to include as secondary to the Veteran's service-connected residual scars of first and second degree burns to the right side of the face, right leg, right thigh, and right arm was raised by the record at the Veteran's November 2013 video conference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's claim for an initial compensable rating for residual scars of first and second degree burns to the right side of the face, right leg, right thigh, and right arm, the Board finds that a new examination is warranted.  At the May 2010 VA examination, the examiner noted burn scars on the leg, thigh, arm, and face which were not linear, not painful on examination, with no skin breakdown.  The examiner noted the scars were not superficial, not deep, there was no limitation of motion, and no inflammation, edema, or keloid formation.  The examiner also noted that the Veteran described pruritus of the right leg due to mild eczema as a residual to his burn scars on the right side of his body.

In the examiner's June 2010 addendum opinion, he noted that the scars on the right leg, thigh, and arm were faint and superficial and too faint and small to appropriately measure.  In regard to the facial scar, the June 2010 VA addendum opinion noted that it was too well healed to measure appropriately, not adherent to underlying tissue, the surface contour of the scar was not elevated or depressed on palpitation, and there was not an area of abnormal texture irregular, atrophic, shiny, scaly, etc.) of the skin.  

As the VA examination and addendum opinions did not provide the size of the scars, they are inadequate for rating purposes.  At the November 2013 videoconference hearing, the Veteran testified that his facial scar was dry, itchy, red, and more intense in the winter months.  He testified that the scar extends from his nose to his ear and from his eye down to his lower jaw, and was three to four inches wide and equally as tall.  The Veteran should be provided a new VA examination which addresses the characteristics of disfigurement for the purposes of evaluation under 38 C.F.R. § 4.118.  On remand, the AOJ should also obtain a picture of the scar from the Veteran.

In regard to the Veteran's claim for service connection for a back condition, a new VA examination is warranted.  At his October 2012 VA examination, the Veteran stated that during active duty he was put in a sandblast booth and had to move heavy mine pieces on dollies and shoveling sand caused his back to start hurting.  The examiner diagnosed lumbosacral strain.  

At the November 2013 videoconference hearing, the Veteran testified that while in service, he was reassigned because he continually complained about how the work was affecting his back, but he did not seek medical treatment in service.  He testified that his back conditions currently cause extreme pain in his back, burning in his feet, and pain in the back of his knees up to his buttocks.  He further testified that he had physical therapy, six injections to his spine, and received treatment at the Bloomington, Indiana Community-Based Outpatient Clinic and the VA Medical Center in Indianapolis.  These records are not associated with the claims file.  As it appears that there are outstanding VA and private treatment records pertinent to the Veteran's service connection claim, the Board finds that remand is necessary to ensure a complete record on which to decide his claim.  A new VA examination is warranted to consider the Veteran's testimony and updated VA treatment records and determine whether any current back condition is related to service.

At the hearing, the undersigned VLJ agreed to hold the record open for 30 days to afford the Veteran the opportunity to submit lay statements corroborating his account of having back problems during and since service.  To date, however, no such statements have been received.  On remand, however, the Veteran will have another opportunity to do so.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service back symptoms and/or the nature, extent and severity of his scar symptoms and the impact of these conditions on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his back condition and service-connected scars that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, to specifically include VA treatment records from Bloomington, Indiana Community-Based Outpatient Clinic and the VA Medical Center in Indianapolis, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  Contact the Veteran and ask him to provide photographs of his scar(s), if possible, and associate these photographs with the claims file.

4.  After associating any outstanding records, lay statements, and/or pictures in regard to the Veteran's scars with the claims file, schedule the Veteran for an appropriate VA examination of his scars on the right side of his face, right leg, right thigh and right arm.

In regard to the Veteran's scar on the right side of his face, the examiner should:

a. provide measurements in width (at the widest part) and length;

b. determine whether the surface contour is elevated or depressed on palpation;

c. determine whether the scar is adherent to underlying tissue;

d. determine whether the skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.);

e. determine whether the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.);

f. determine whether there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.);

g. determine whether the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.);

h. determine whether the scar is unstable;

i. determine whether the scar is painful.

In regard to the Veteran's scars on the right leg, right thigh, and right arm, the examiner should:

a. determine the number of scars;

b. determine whether each scar is deep (a deep scar is one associated with underlying soft tissue damage);

c. determine whether each scar is linear;

d. provide measurements in width (at the widest part) and length of each scar;

e. determine whether the scar is unstable;

f. determine whether the scar is painful.

5.  After associating any outstanding records and lay statements in regard to the Veteran's back condition with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of any back condition found to be present.  The claims file should be made available to, and reviewed by the examiner and all necessary tests should be conducted.  

The examiner should record the full history of the conditions, as appropriate, including the Veteran's competent account of symptoms since service.  The examiner should advance an opinion as to whether it is at least as likely as not that any back condition had its onset during active service; or, is causally related to the Veteran's service.  
The examiner must acknowledge and discuss the Veteran's competent account that his back condition began in service.  

The rationale for all opinions expressed should be set forth in a legible report.

6.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


